Citation Nr: 1045402	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-00 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to increased ratings for gastroesophageal reflux 
disease (GERD), currently assigned "staged" ratings of 10 
percent prior to January 28, 2009, and 20 percent from that date.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1981 to May 2005.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2006 rating 
decision by the Cleveland, Ohio Department of Veterans Affairs 
(VA) Regional Office (RO) that, in pertinent part, granted an 
increased 10 percent rating for the Veteran's GERD.  A May 2009 
rating decision rating further increased the rating for GERD to 
20 percent, effective January 28, 2009.  The Veteran's claims 
file is now in the jurisdiction of the Denver, Colorado RO.  In 
his December 2007 Substantive Appeal, the Veteran requested a 
Travel Board hearing; in August 2010, he withdrew the hearing 
request.  


FINDING OF FACT

On August 2, 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran that he 
intended to withdraw his appeal seeking further increases in the 
ratings for GERD; there is no question of fact or law remaining 
before the Board in this matter.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met; the Board has no further jurisdiction in 
this matter.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  However, given the appellant's expression 
of intent to withdraw his appeal, further discussion of the 
impact of the VCAA is not necessary.  

B.	Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal, which fails to allege specific error of fact or law in 
the determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  

In a statement received on August 2, 2010, the appellant withdrew 
his appeal seeking increased ratings for GERD.  Hence, there is 
no allegation of error of fact or law for appellate consideration 
on this claim.  Accordingly, the Board does not have jurisdiction 
to consider an appeal in this matter, and the appeal must be 
dismissed.  


ORDER

The appeal seeking increased ratings for GERD is dismissed.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


